DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgments

Claims 1-8 are cancelled. 
Claims 9-28 are pending. 
This Application is a divisional to Application 16033110.
Applicant provided information disclosure statement (1/3/2022). 











Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 9-28 are directed to the statutory category of a method, system, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 9-28 recite a Judicial Exception. Exemplary independent claim 9 and similarly claim 20 recite the limitations of 

Identifying… a plurality of process steps in a process flow that are waiting for dependencies to clear before the plurality of process steps can execute; identifying…an optimal set of process steps from the plurality of process steps…determining… a run order for the optimal set of process steps; and executing…the optimal set of process steps in the run order after the dependencies for the process steps in the optimal set of process steps have cleared.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of identifying/receiving  data as well as determining/executing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor and memory, the claims language encompasses mere data manipulation steps. A user can identify process steps, determine which process steps are optimal, determine a run order for the steps, and execute the process steps. A computer is not needed to perform such functions. The problem of trying to find an optimal process has been around before the technological age and is not novel. 

The claims also deal with business process management and making that process optimal (See para 0003 in Specification) which relates to the abstract idea grouping of certain methods of organizing human activity. (mitigating risk, business relations). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The claim recites the additional elements of processor, memory, electronic device, software components, information flow management engine, and flow management computer program. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.

The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	

	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe details about the process such as dependencies, and how the optimal process is determined such as by an algorithm.   

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 9 recites
Method, however a method is not considered an additional element. 
Claim 9 further states, information flow management engine, and software components
Claims 20 states processor, memory, electronic device, software components, and flow management computer program
Claims 15 and 24 recite REST request. 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0100.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0100. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 9-28 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 9, 13, 14, 16, 17, 18, 20, 23, 25, 26, and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20170337492A1) in view of Mithal (US20130013370A1). 

Regarding claim 9 and similarly claim 20, Chen teaches 

A method (See abstract-Computing systems, methods and management tools for scheduling, optimizing and completing a dynamically adjustable workflow process.) This shows a method. 
An electronic device, comprising: a memory storing a flow management computer program; and a computer processor; wherein, when executed by the computer processor, the flow management computer program causes the computer processor to perform the following (See para 0019-Referring to the drawings, FIG. 1 illustrates a computer system 100 used for scheduling and optimizing the completion of a workflow process of the present disclosure. The computer system 100 may comprise a processor 191, an input device 192 coupled to the processor 191, an output device 193 coupled to the processor 191, and memory devices 194 and 195 each coupled to the processor 191. ) (See para 0020-The memory device 195 includes a computer code 197 which may be a computer program that comprises computer-executable instructions. The computer code 197 includes software or program instructions that may implement an algorithm for scheduling and optimizing the completion of the workflow process) This shows an electronic device with memory and processor. This also shows flow management program which corresponds to software and/or program that is implemented to optimize a workflow. 

identifying, by a process flow management engine, a plurality of process steps in a process flow that are waiting for dependencies to clear before the plurality of process steps can execute The system identifies these plurality of process steps which are tasks here. The system does this by making a task hierarchy as seen in figure 6. The flow management engine corresponds to the system seen in figure 1. (See para 0066-Referring still to the embodiment of the tier hierarchy 600, the workflow process may start 605 and the workflow management tools 217 may identify a first task 601 a to be complete within the first tier 601. The identification of the first tier 601 a may include each task that should be performed prior to the completion of any subsequent tasks of subsequent tiers. For example, in FIG. 6, it may be the company policy for projects to be approved by the accounting department budget before proceeding with the commencement of project. Using the budgetary approval as the example of task 601 a, the projects budget may require approval before moving along the workflow process to a subsequent tier). This shows that when the system makes the hierarchy of tasks, it identifies the different tasks such as 604a that have to wait for all the tasks above to finish before they can execute. 

determining, by the process flow management engine,  a run order for the…process steps The Examiner also interprets the run order to be the task hierarchy because the hierarchy shows what order the process will run at with respect to which tasks. The flow management engine corresponds to the system seen in figure 1.  See figure 6. (See para 0066-Referring still to the embodiment of the tier hierarchy 600, the workflow process may start 605 and the workflow management tools 217 may identify a first task 601 a to be complete within the first tier 601. The identification of the first tier 601 a may include each task that should be performed prior to the completion of any subsequent tasks of subsequent tiers. For example, in FIG. 6, it may be the company policy for projects to be approved by the accounting department budget before proceeding with the commencement of project. Using the budgetary approval as the example of task 601 a, the projects budget may require approval before moving along the workflow process to a subsequent tier).

and executing, by the process flow management engine, the… set of process steps in the run order after the dependencies for the process steps in the optimal set of process steps have cleared.  The Examiner interprets this to mean that the workflow is executed as in the total workflow. When the workflow is executed the dependencies will also be executed and tasks that depend on the dependencies such as task 604a will be executed. (See para 0079-  the workflow management tools may continue to step 517 and implement the workflow process schedule generated in step 507.) (See para 0091- Embodiments of the workflow management tools 217 may proceed to implement the workflow process schedule of step 517 or the improved workflow process schedule of step 515. As part of the implementation of the schedules 515, 517, the workflow management tools 217 may track in step 519, each of the tasks of the workflow process as they are scheduled to be completed in accordance with the implemented schedules of step 515 or 517. ) 

Even though Chen teaches an optimal schedule for the workflow, it doesn’t teach the system identifies optimal process steps, it just teaches that workflow data is received in para 0063. However Mithal teaches 

 identifying, by the process flow management engine, an optimal set of process steps from the plurality of process steps (See para 0079-0080- The predefined relation also includes the impact of the transformation pattern on the process characteristics identified as constraints. For example, in the savings account opening process having cycle time and reliability as process characteristics, and cost as a constraint, the transformation patterns identified from the predefined set of transformation patterns include …‘Task Elimination’, ‘Order-based Work’, …‘Task Composition’, ‘Re-sequencing) (See para 0080- The transformation patterns identified above may have a positive impact on at least one of the two process characteristics, cycle time and reliability, in an aspect. That is, each of the transformation patterns either reduces the cycle time and/or improves the reliability of the process. The identification of the transformation patterns corresponding to the process characteristics has been explained in detail in conjunction with FIG. 4.) Examiner interprets this as the system determines a workflow/process which consists of tasks, and the system tries to optimize it by a transformation to the process. This transformation could be task elimination or task composition. With deleting and adding tasks, the system is identifying the optimal set of steps/task for the workflow/process. 

Chen and Mithal are analogous art because they are from the same problem solving area of workflow analysis and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s invention by incorporating the method of Mithal because Chen would also be able to look at other characteristic of the workflow to optimize it. Chen would be able to look at workflow characteristics constraints such as cost, time, and quality taught in Mithal. This would make sure that the workflow not only succeeded but also that it was cost effective for example. Chen would also benefit from the transformation database seen in Mithal because instead of determining an optimal workflow, the system will have already transformation patterns of optimal workflows ready for the system to implement. 

Regarding claim 13, and 23, Chen and Mithal teach the limitations of claim 9 and 20, however Chen further teaches 

further comprising changing a state for an executing process step. The Examiner interprets this to mean the workflow task states are changed. Chen teaches changing workflow task states with respect to a schedule.  (See para 0091- As part of the implementation of the schedules 515, 517, the workflow management tools 217 may track in step 519, each of the tasks of the workflow process as they are scheduled to be completed in accordance with the implemented schedules of step 515 or 517. If a task of the implemented workflow schedules fails, and thus a task candidate fails to complete an assigned task of the implemented workflow process on time, the workflow management tools 217 may return back to step 505, and prepare a new workflow process schedule in accordance with steps 505 to 519 by accounting for the task failure and rescheduling each task from the point of the failure. Otherwise, if each of the workflow tasks is completed on time, in step 519, the workflow process may proceed to step 520 wherein the workflow process may be reported by the notification system 219 to the workflow owner as being complete.) 

Regarding claim 14, Chen and Mithal teach the limitations of claim 9 and however Mithal further teaches 

wherein the optimal set of process steps are determined by an algorithm. (See para 0054- The analyzing module 224 is configured to analyze a set of data points which correspond to the business process being considered. In particular, the data points are used for checking the applicability of the transformation patterns identified by third identification module 220 by using one or more applicability algorithms) This shows an algorithm is used to determine which transformation to use. 

Chen and Mithal are analogous art because they are from the same problem solving area of workflow analysis and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s invention by incorporating the method of Mithal because Chen would also be able to look at other characteristic of the workflow to optimize it. Chen would be able to look at workflow characteristics constraints such as cost, time, and quality taught in Mithal. This would make sure that the workflow not only succeeded but also that it was cost effective for example. Chen would also benefit from the transformation database seen in Mithal because instead of determining an optimal workflow, the system will have already transformation patterns of optimal workflows ready for the system to implement. 

Regarding claim 16 and similarly claim 25, Chen and Mithal teach the limitations of claim 9 and 20, however Mithal further teaches 

wherein executing the process steps comprises calling a stored procedure to execute the process steps. (See para 0077- In an aspect, the predefined set of transformation patterns is stored in a transformation pattern database 236. In an aspect, the predefined relation between the transformation pattern and the process characteristic includes the impact of the transformation pattern on the process characteristic. A transformation pattern can have a positive, negative or neutral impact on a process characteristic.) This shows the transformation pattern is a stored procedure ready to be implemented on the workflow process. 

Chen and Mithal are analogous art because they are from the same problem solving area of workflow analysis and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s invention by incorporating the method of Mithal because Chen would also be able to look at other characteristic of the workflow to optimize it. Chen would be able to look at workflow characteristics constraints such as cost, time, and quality taught in Mithal. This would make sure that the workflow not only succeeded but also that it was cost effective for example. Chen would also benefit from the transformation database seen in Mithal because instead of determining an optimal workflow, the system will have already transformation patterns of optimal workflows ready for the system to implement. 

Regarding claim 17 and similarly claim 26, Chen and Mithal teach the limitations of claim 9 and 20, however Chen further teaches 

updating, by the process flow management engine, a state for the process step being executed to a running state. Examiner interprets this to mean the workflow is run. (See figure 5) Figure 5 shows the workflow is run then checked to see if tasks are completed in time, then the workflow is updated to run again to make it more optimal. 

Regarding claim 18 and similarly claim 27, Chen and Mithal teach the limitations of claim 9 and 20, however Chen further teaches 

executing, by the process flow management engine, a state transition check after the execution of each process step is complete. Examiner interprets this to mean that the workflow is checked after it is executed. (See figure 5) Figure 5 shows the workflow is run then checked to see if tasks are completed in time, then the workflow is updated to run again to make it more optimal if tasks are not completed. 





Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20170337492A1) in view of Mithal (US20130013370A1) in view of Weber (US7693731B1). 

Regarding claim 10, Chen and Mithal teach the limitations of claim 9, however they do not teach 


wherein a state transition machine in the process flow management engine determines that the dependencies are met.

Chen teaches determines that the dependencies are met. because the system of Chen executes the workflow then sees if all tasks were completed on time (i.e. all tasks completed on time). The tasks include tasks such as 604a which need dependencies to be met in order to execute. (See figure 5 and 6). However Chen doesn’t teach state transition machine, but Weber teaches state transition machine (See col. 18-20- FIGS. 6 a and 6 b are state diagrams illustrating the life of a typical business process according to one embodiment. In one embodiment, the business process framework may implement a business process state transition machine and control the sequencing of steps in a business process. ) This teaches state transition machine. 

Chen and Weber are analogous art because they are from the same problem solving area of workflow analysis and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s invention by incorporating the method of Weber because Chen would benefit from the state transition machine which would help in sequencing the workflow. This provides advantages to the art of Chen because workflows will be determined more efficiently and with less errors. 

Claim(s) 11, 12, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20170337492A1) in view of Mithal (US20130013370A1) in view of Somani (US20140040386A1). 


Regarding claim 11 and 21, Chen and Mithal teach the limitations of claim 9 and 20, however they do not teach 

wherein executing the process steps comprises sending a message to a component.

However Somani teaches wherein executing the process steps comprises sending a message to a component. (See abstract- A message tracking engine facilitates processing of a message through a determined workflow. In particular, the message tracking engine may route the message to various services in an order specified by the workflow. During processing, the message tracking engine tracks the progress of the message through the workflow. ) This shows sending messages to services which are the services. 

Chen and Somani are analogous art because they are from the same problem solving area of workflows and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s invention by incorporating the method of Somani because the system of Chen can implement a two step tracking function as seen in figure 3 of Somani. This would ensure the workflow steps are completed in a timely manner. This would therefore ensure the system of Chen outputs more successful workflows. 

Regarding claim 12 and 22, Chen and Mithal teach the limitations of claim 11 and 21, however they do not teach 

wherein the component comprises a micro service.

However Somani teaches wherein the component comprises a micro service. (See para 0003- In processing the chat message, the social networking system may first route the message to a SPAM service. After the chat message is filtered for SPAM, the SPAM service may route the message to a translation service. After translation of the chat message, the translation service may route the message to a delivery service.) This shows the various services which correspond to a microservice. These are micro services because they are three different services and not one meta service. 


Chen and Somani are analogous art because they are from the same problem solving area of workflows and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s invention by incorporating the method of Somani because the system of Chen can implement a two-step tracking function as seen in figure 3 of Somani. This would ensure the workflow steps are completed in a timely manner. This would therefore ensure the system of Chen outputs more successful workflows. 

Claim(s) 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20170337492A1) in view of Mithal (US20130013370A1) in view of Falk (US20150128110A1). 


Regarding claim 15 and 24, Chen and Mithal teach the limitations of claim 9 and 20, however they do not teach 

wherein executing the process steps comprises sending a REST request to a component.
Chen already teaches software/hardware components in para 0059, however it doesn’t teach sending a REST request, however Falk teaches 
wherein executing the process steps comprises sending a REST request to a component. (See para 0086- If the workflow includes items received from HTTP requests (e.g., REST-based or other web services), then any HTTP GET request query string parameters (i.e., the things after the question mark in an URL) can be specified via XPath expressions. ) This shows a REST request in the form of a HTTP request. 

Chen and Faulk are analogous art because they are from the same problem solving area of workflows and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s invention by incorporating the method of Faulk because the system of Chen can implement REST. REST will make the system of Chen more sophisticated and provide better interface between the components in figure 1 of Chen. 

Claim(s) 19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20170337492A1) in view of Mithal (US20130013370A1) in further view of Lam (US20170315789A1)

Regarding claim 19 and similarly claim 28, Chen and Mithal teach the limitations of claim 9 and 20, however they do not teach 

wherein the state transition check confirms that process steps dependent on the completed process step are ready for execution.
However Lam teaches wherein the state transition check confirms that process steps dependent on the completed process step are ready for execution. State transition check is already taught above, but it is not clear confirmation is seen, however Lam teaches (See abstract- A workflow is enabled to be developed that includes a push notification workflow step configured to issue a push notification when encountered in the work flow and to wait for a response before enabling the workflow to continue. )(See para 0132- he push notification step waits for a response from the user before continuing. Once the user responds, the workflow may proceed to a conditional workflow step, which performs actions that depend on the response of the user (e.g., approve or reject) to the push notification, or the mere receipt of a response from the user may enable the workflow to continue on from the push notification workflow step.)  This shows that the systems, confirms a response is received before continuing with the workflow (i.e. process step ready for execution). 

Chen and Lam are analogous art because they are from the same problem solving area of workflows and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s invention by incorporating the method of Lam because the system of Chen can also implement confirmation steps when a workflow is initiated. Chen’s invention will also become more sophisticated since, the workflow can include a push notification to be sent to the user for additional data from the user. The user in Chen’s invention would also be able to better control workflow details as seen in figure 22 and 31 of Lam. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Maybee (US20060136279A1) Discloses workflow management for maintaining consistency of persisted state across communicating components via batching of uncommitted work. A workflow component defines a workflow containing work items to be performed by service provider components.

	Whyte (20150121378) Discloses methods, systems, and apparatus for using ant theory to personalize a workflow are described. One or more path segments in a data structure that represents a workflow may be identified, the one or more path segments corresponding to a path traversed by a user. A weight associated with each of the identified one or more path segments in the data structure may be increased. One or more weights in the data structure associated with a plurality of path segments may be decreased based on a temporal decay rate. A guidance activity that directs a user to a more heavily weighted path at a workflow decision point may be established.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683